Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: Claim 1 and 5 states “the processor further refers to a state of a specific sector indicted by the write pointer to determine if ignoring the specific sector to directly process a sector after the specific sector” instead of “determine if ignoring “consider using “determine whether to ignore the specific sector….”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are  rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Sanford et. al., U.S Patent Pub No. 2011/0320733 (hereinafter Sanford).
Regarding Claim 1, Sanford teaches a server, comprising: a solid state drive (SSD) (Fig.3, 4, 5, 6; SSD207); a node, comprising: a network module, configured to communicate with an electronic device via network; a processor; a memory comprising a ring buffer serving as a write buffer of the node, wherein the write buffer has a plurality of sectors, a size of each sector is equal to a write unit of the another electronic device (Fig.5,6; Para34-35 "The write and read caches may accordingly share a same circular buffer on a caching device" circular buffer corresponds to ring buffer Para49-50); and 
Fig.2, 5, 6; Para35-36"The dirty data region 505 has a beginning designated by a flush pointer 507 and an end designated by a write pointer 509"); and 
	wherein the processor sets each sector to have one of a plurality of states comprising an empty state, a merging state, a need-flush state and a flushing state, the sector having the empty state indicates that no data is stored in the sector, the sector having the merging state indicates that processor is loading other data from the SSD and merging the data stored in the sector with the other data loaded from the SSD, the sector having the need-flush state indicates that the sector whose data is ready for moving into the SSD (Fig.5, 6; Para34-35 "The SSD 207 stores data and attached metadata in a log that includes a dirty region 505, an unused region 510, and clean regions 515 and 520" dirty region corresponds to area to be flushed, unused region corresponds to merging state and clean region corresponds to empty state), and the flushing state indicates that the processing is moving data of the sector into the SSD; and the processor further refers to a state of a specific sector indicted by the write pointer to determine if ignoring the specific sector to directly process a sector after the specific sector (Fig.5, Para27-28 "The cache management driver 209 may also facilitate the flushing of data from the SSD 207 onto the storage media 215." it is obvious to ignore flush pointer if state is empty, since there is no data to flush Para34-35) .  
Regarding claim 2, Sanford teaches all the limitations of the base claims as outlined above.
(Fig.4, 5, Para28-29, 35-37 "Data from the SSD 207 is flushed to the storage media 215 from a location indicated by the flush pointer 507, and the flush pointer incremented.").  
Regarding claims 5 and 6, Sanford teaches these claims according to the reasoning set forth in claim 1-2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et. al., U.S Patent Pub No. 2011/0320733 (hereinafter Sanford) in view of Rosenbluth et. al. US Patent No. 2007/0245074 (hereinafter Rosenbluth).
Regarding claim 4, Sanford teaches all the limitations of the base claims as outlined above.
	Further, Sanford teaches wherein the server is an all flash array (AFA) server (Fig.2, 4, 5; Para18-19).
	However, Sanford fails to teach but Rosenbluth teaches the memory is a dynamic random access memory (DRAM) (Fig.5 DRAM; para24-25;33-34 "In one embodiment, the external memory 124 is inexpensive, high latency, high capacity, Dynamic Random Access Memory (DRAM)").
	Sanford and Rosenbluth are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Sanford, and incorporating the DRAM, as taught by Rosenbluth.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize different type of storage.
Regarding claims 8, the combination of Sanford and Rosenbluth teaches this claim according to the reasoning set forth in claim 4.
Allowable Subject Matter
Claims 3, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “…………wherein if the specific sector indicated by the write pointer has the state other than the merging state, and there is the sector between the write pointer and the flush pointer having the empty state, the processor directly writes data from the electronic device into the sector.  
Claim 9-10 are allowed.  The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135